[keysightlogoa15.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


KEYSIGHT AGREEMENT AMENDMENT
ANT76



EXHIBIT 10.30


Amendment #10 to Authorized Technology Partner
Program Agreement No. ANT76


by and between Electro Rent Corporation ("Electro Rent")
and Keysight Technologies, Inc. ("Keysight")


This Amendment to the above referenced Program Agreement No. ANT76 (“Agreement”)
is executed by and between Keysight Technologies, Inc. (“Keysight”) and Electro
Rent Corporation (“ER”) effective the 2nd day of June, 2014 (the “Effective
Date”).
Whereas: Keysight decided not to extend the Agreement which shall expire on May
31, 2015.
Whereas: ER has provided Keysight with [***] and [***] that will [***].
Whereas: ER is providing[***] whereby Keysight may [***] and in return [***] as
set forth below.
The parties hereby agree to the following:
1.
    ER shall transfer to Keysight [***] and hereby authorizes Keysight to [***].
Notwithstanding the Agreement Regarding Confidentiality Information signed by ER
on April 23, 2015 and by Keysight on April 25, 2015, Keysight is permitted to
[***], without restriction, and for any purpose including but not limited [***].



2.
In exchange for[***], Keysight will use reasonable commercial efforts to [***]
of the net sale amount for [***]. Keysight will only compensate ER for Products
and Services available under the Agreement. Keysight’s obligation to pay ER for
orders received [***], shall not exceed [***]. Keysight shall issue a check for
the amount owed ER on before August 1, 2015. If Keysight compensates ER for a
sale that ultimately proves uncollectible, ER agrees to refund such amount to
Keysight within thirty (30) days upon receipt of such a request from Keysight.



3.
If requested by Keysight, ER will provide reasonable assistance [***].



4.
Unless otherwise agreed to by the parties in writing and except as stated in
paragraph 5 below, the parties hereby agree that ER [***] and that any order for
new Keysight product a sales opportunity/lead identified [***] will be placed by
customer directly with Keysight unless otherwise agreed by the parties.



5.
For all the request for [***], Keysight hereby authorizes ER to [***] pursuant
to ER’s bid submission. Such authorization to accept customer purchase orders
shall expire [***].

   
ALL OTHER TERMS AND CONDITIONS OF THE REFERENCED AGREEMENT REMAIN UNCHANGED AND
ARE IN FULL FORCE AND EFFECT.





















[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


E08
 
 Page 1/2
Revision Date 01-August-2014
 
Revision Number 1
 
 
Printing Date 22 June 2015

--------------------------------------------------------------------------------

[keysightlogoa15.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


KEYSIGHT AGREEMENT AMENDMENT
ANT76









EFFECTIVE DATE: June 2, 2015


 
AGREED TO:
 
AGREED TO:
Customer:
Electro Rent Corporation
 
Keysight:
Keysight Technologies, Inc.
 
/s/ Steve Markheim
 
 
/s/ David Propp
 
Authorized Representative Signature
 
 
Authorized Representative Signature
Name:
Steve Markheim
 
Name:
David Propp
Title:
President
 
Title:
Americas Contract Manager
Address:
6060 Sepulveda Bl
 
Address:
9780 South Meridian Blvd.
 
Van Nuys, CA 91411
 
 
Englewood, CO 80112








[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


E08
 
 Page 2/2
Revision Date 01-August-2014
 
Revision Number 1
 
 
Printing Date 22 June 2015